Citation Nr: 0025190	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  98-03 575A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel


INTRODUCTION

The veteran had active duty service from October 1965 to July 
1967, including service in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in February 1998.  A statement of the case was issued in 
March 1998, and a substantive appeal was received that same 
month.  In July 1998, the veteran appeared at a personal 
hearing before the RO.  In June 2000, the veteran appeared at 
a personal hearing before the undersigned member of the Board 
in Washington, D.C.


FINDINGS OF FACT

1.  The claims file includes a medical diagnosis of PTSD, 
competent evidence of inservice incurrence, and medical 
evidence of a nexus to the veteran's military service. 

2.  The claims file does not include medical evidence of a 
nexus between the veteran's hypertension and his military 
service.

3.  The claims file does not include medical evidence of a 
nexus between the veteran's right knee disability and his 
military service.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for PTSD is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The veteran's claim of entitlement to service connection 
for hypertension is not well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

3.  The veteran's claim of entitlement to service connection 
for right knee disability is not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issues before the Board involve claims of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Certain chronic disabilities, such as hypertension, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).  A claimant therefore cannot meet this 
burden merely by presenting lay testimony and/or lay 
statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  Moreover, the truthfulness of evidence 
is presumed in determining whether a claim is well-grounded.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  The Board 
emphasizes, however, that the doctrine of reasonable doubt 
does not ease the veteran's initial burden of submitting a 
well-grounded claim.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

PTSD

A claim for service connection for PTSD is well grounded 
where the veteran submits (1) medical evidence of a current 
disability; (2) lay evidence (presumed to be credible for 
these purposes) of an in-service stressor, which in a PTSD 
case is the equivalent of in-service incurrence or 
aggravation; and (3) medical evidence of a nexus between 
service and the current PTSD disability.  Gaines v. West, 11 
Vet. App. 353 (1998).

The veteran's DD-214 and personnel qualification records 
document service in Vietnam, but do not indicate combat 
service or awards or decorations consistent with the veteran 
having been involved with combat during his military service.  
However, the veteran related non-combat related traumatic 
incidents experienced in service in Vietnam to a VA examiner 
in the context of a December 1997 PTSD examination.  He was 
diagnosed with PTSD, and in the context of that examination 
report, it would appear that the examiner rendered that 
diagnosis based on the inservice stressors reported by the 
veteran.  Under the circumstances, the Board finds the claim 
to be well grounded.  38 U.S.C.A. § 5107(a). 

Hypertension

The record includes medical diagnoses of hypertension, which, 
according to the veteran, was first manifested in the mid 
1990's.  There is no evidence showing that hypertension was 
manifested during service or within one year of discharge so 
as to link this disorder to service by means of the statutory 
presumption.  In fact, it does not appear that the veteran is 
claiming direct incurrence.  Instead, the basic argument 
offered by the veteran and his representative is that the 
hypertension is related to the veteran's PTSD.  However, 
service connection has not been established for PTSD at this 
time.  Moreover, even assuming solely for the sake of 
argument that the PTSD was now or in the future service-
connected, the record does not include any medical evidence 
suggesting any causal nexus between the hypertension and the 
PTSD. 

As no competent medical evidence has been introduced into the 
record showing a link between the current claim and the 
veteran's military service or a service connected disability, 
the veteran's claim must be denied as not well-grounded.  38 
U.S.C.A. § 5107(a). 

Residuals of a Right Knee Impairment

The record does include a medical diagnosis of patello-
femoral syndrome in connection with a VA examination in 1997, 
and the Caluza requirement of a medical diagnosis of current 
disability has been met.  The problem is that there does not 
appear to be any medical evidence linking current right knee 
disability to military service. 

The Board first notes that service medical records document 
complaints of a tender right knee in November 1965.  However, 
x-rays of the right knee showed no fracture, and it does not 
appear that there was any chronic disability manifested 
during service as reflected by discharge examination in July 
1967 which shows that the lower extremities were clinically 
evaluated as normal.  

It appears that the main contention is that the current right 
knee disorder is the result of a military vehicle accident in 
June 1979 while the veteran was on active duty for training.  
The accident and injuries are documented in the claims file.  
Specifically, while enroute to U.S. Army Reserve training in 
June 1979, the veteran was involved in a motor vehicle 
accident.  He was thrown from the vehicle in which he was 
riding and sustained numerous bruises and abrasions over his 
body.  Both knees were swollen, the left more than the right.  
The right knee was reported to be more abraded.  Range of 
motion was normal.  No abnormal signs or reflexes were 
elicited.  The record also demonstrates that in May 1980, the 
veteran was seen for complaints relating to the right knee.  
At that time, all ligaments were intact.  No swelling was 
appreciated although the veteran complained of intermittent 
swelling and giving way of the knee.  The diagnosis, was 
mostly by history, of probable tear of medial meniscus.

The Board additionally observes that a claim was filed in 
1991 for residuals of a right thigh contusion deriving from 
the same June 1979 motor vehicle accident, which resulted in 
establishment of service connection for the claimed thigh 
condition pursuant to a March 1996 rating.  However, through 
the course of development of that claim, there were no 
complaints, findings or diagnoses relating to the right knee.  
Further, there is no medical evidence of any continuity right 
knee symptomatology from the 1979 accident to suggest a link 
to service.  

While the veteran's statements represent evidence of 
continuity of symptomatology, lay testimony is not competent 
to prove a matter requiring medical expertise, such as a 
diagnosis or an opinion as to medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  The 
record does not include medical evidence of a continuity of 
symptomatology.  As no competent medical evidence has been 
introduced into the record suggesting a link between the 
current right knee claim and the injury in service or 
otherwise to military service, the veteran's claim must be 
denied as not well-grounded.  38 U.S.C.A. § 5107(a). 


ORDER

The veteran's claim of entitlement to service connection for 
PTSD is well grounded.  To this extent, the appeal is 
granted, subject to the directions set forth in the following 
remand portion of this decision.  

The veteran's claims of entitlement to service connection for 
hypertension and for right knee disability are not well-
grounded.  To this extent, the appeal is denied. 



REMAND

The claim of entitlement to service connection for PTSD is 
well-grounded.  As the duty to assist is triggered here, the 
Board finds that VA has an obligation to further develop the 
veteran's claim.  38 U.S.C.A. § 5107(a); See Grivois v. 
Brown, 5 Vet. App. 136, 140 (1994).

As contrasted with satisfying the requirements for a well 
grounded claim, eligibility for a PTSD service connection 
award requires (1) a current medical diagnosis of PTSD in 
accordance with The Diagnostic and Statistical Manual of 
Mental Disorders, 4th Ed. (DSM-IV); (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R. §§ 3.304(f), 4.125.  In the instant 
case, the appellant's lay testimony as to in-service 
stressors suffices to well ground his claim; however, as to 
adjudication on the merits, if the claimed stressor is not 
combat related, a veteran's lay testimony is insufficient to 
establish the occurrence of the stressor and must be 
corroborated by "credible supporting evidence."  On the 
other hand, if the veteran did engage in combat with the 
enemy, he is entitled to have his lay statements accepted, 
without the need for further corroboration, as satisfactory 
evidence that the claimed events occurred, unless his 
descriptions are not consistent with the circumstances, 
conditions, or hardships of service or unless the VA finds by 
clear and convincing evidence that a particular asserted 
stressful event did not occur.  Gaines v. West, 11 Vet. 
App. 353 (1998).

Some of the claimed stressors relate to combat and witnessing 
the death of comrades; other claimed stressors relate to the 
veteran being arrested by and intimidated by Vietnamese 
police.  With respect to the latter claimed stressor, the 
veteran also states that a court martial ensued.  Appropriate 
action to attempt to verify the claimed stressors is 
necessary.  


Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain a copy of the 
veteran's complete personnel record from 
the National Personnel Records Center and 
any records documenting any disciplinary 
actions during service.  

2.  The RO should review the file and 
prepare a summary of all the claimed 
stressors (to include stressors as 
outlined in the December 4, 1997, VA 
examination, the veteran's October 1997 
statement and testimony from the 
appellant received at the veteran's 
hearing before the RO in July 1998 and 
before the Board in June 2000).  This 
summary and a copy of the veteran's DD 
214 and all associated service documents 
should be sent to the United States Armed 
Services Center for Research of Unit 
Records (USASCRUR) at the appropriate 
address.  The USASCRUR should be provided 
with a copy of any information obtained 
above, and should be requested to provide 
any additional information that might 
corroborate the veteran's alleged 
stressors.  The USASCRUR should also be 
requested to furnish the unit histories 
for the units the veteran was assigned to 
while in Vietnam.

3.  Following the receipt of a response 
from the USASCRUR, the RO must prepare a 
report detailing the nature of any 
stressor(s) that it has determined is 
established by the record regardless of 
whether such are combat related.  If no 
stressor has been verified, the RO should 
so state in its report.  This report is 
then to be added to the claims folder.

4.  If, and only if, the RO determines 
that the record establishes the existence 
of a stressor or stressors, then the RO 
should arrange for the veteran to be 
accorded an examination by a VA 
psychiatrist.  The RO must specify for 
the examiner the stressor or stressors 
that it has determined are established by 
the record.  The examiner must be 
instructed that only these events may be 
considered for the purpose of determining 
whether exposure to an inservice stressor 
has resulted in the current psychiatric 
symptoms.  The examiner is asked to 
determine (1) whether the diagnostic 
criteria to support the diagnosis of PTSD 
have been satisfied and (2) whether there 
is a nexus between PTSD and one or more 
of the in service stressors found to be 
established by the RO.  All indicated 
studies, tests and evaluations deemed 
necessary should be performed, but should 
include psychological testing including 
PTSD sub scales.  The claims folder, or 
copies of all pertinent records, must be 
made available to the examiner for review 
prior to preparation of the examination 
report.  

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should review the 
examination report.  If the report is not 
in complete compliance with the 
instructions provided above, appropriate 
action should be taken.  Thereafter, the 
RO should readjudicate the issue of 
service connection for PTSD in light of 
relevant decisions, including Gaines v. 
West, 11 Vet. App. 353 (1998).  If the 
determination remains unfavorable to the 
veteran, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
provide an opportunity to respond.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran and his representative have the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 


